DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 11/17/2020.  These drawings are considered by examiner.

Preliminary Amendment
5. 	Applicant summits the Preliminary Amendment filed on 11/17/2020.

Allowable Subject Matter
6.	Claims 1-12 are allowed.

With respect to claim 1, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a method for associating user equipment wherein: 
each user equipment u, determines a set S, of base stations in the coverage of each of which it is located; 
each agent associated with a user equipment selects, on the basis of a partial observation (o, (t) ) of its environment at a given time, an action (a (t) ) out of a plurality of possible actions, each possible action corresponding to a request to associate the user equipment with a base station (BS, e S, ) of said set, said action being selected on the basis of a strategy (;r, ) aiming to maximize an action value calculated as the expected sum of a plurality of future rewards, updated at said given time, the user equipment transmitting to a central controller an association request corresponding to the action thus selected; 
each base station determines whether each base station can satisfy all of the association requests received from the user equipment given the transmission resources that each base station has available and in the negative case informs the central controller thereof; 
the central controller calculates a reward (r(t)), common to the actions of the agents, and broadcasts the reward to all the user equipment said reward being zero if one of the base stations cannot satisfy all of the association requests 

Dependent claims 2-12 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
8.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Isele et al (US 2020/0090074) teaches multi-agent reinforcement learning in a multi environment that includes receiving data associated with the multi -agent environment in which an ego agent and a target agent are traveling and learning a single agent policy that is based on the data associated with the multi agent environment (paragraphs [0003-0004]).
Liu et al (US 2020/0320397) teaches an agent and a processing unit coupled to the memory storage and being disposed in the agent. The agent may be an entity within a network that comprises a plurality of edge clouds configured to provide a service to 
Usui et al (US 2016/0373954) teaches the mobile-phone operator calculates an amount of reward based on the history information, and pays the reward to the provider. In a case where the data size reduction process is performed on the side of the carrier server 14, a reward may also be paid as a token of gratitude to the provider (paragraph [0083]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/Primary Examiner, Art Unit 2641